Case 7:20-cv-04573-PMH-PED Document 32-22 Filed 07/13/20 Page 1 of 3




                 Exhibit 22
                Case 7:20-cv-04573-PMH-PED Document 32-22 Filed 07/13/20 Page 2 of 3
From:                    Vera Andrews (DIGITAL INTELLIGENCE SYSTEMS) <v-veandr@microsoft.com> on behalf of
                         Vera Andrews (DIGITAL INTELLIGENCE SYSTEMS) <v-veandr@microsoft.com>
To:                      Rodrigo Kede Lima
CC:                      Laura Leech; Vera Andrews (DIGITAL INTELLIGENCE SYSTEMS)
Sent:                    5/2/2019 8:52:18 PM
Subject:                 Confirming June 13-14 Trip to Redmond & Need your Travel Preferences!




Hi Rodrigo,

Good news! I have your meetings confirmed and we're looking forward to seeing you on June 13th and 14th1
Please mark your calendar. J I'm waiting to hear from 1 additional person to set up a viedo conference with you,
and will confirm that with you separately. The schedule is below for your information.

                                          May 17th
      Start           Length                   Interviewer                       Location
  8:30 AM EST           60                    Sue Bevington                   NYC — Westin
                                                CVP, HR                       Times Square
                                                                                  Meet in
                                                                              restaurant for
                                                                                  coffee
                                         June 13th
       Start          Length                     Interviewer                    Location
     10:00 AM           45                     Kate Johnson                    LSq/27312
                                             President, MSUS
     11:15 AM           45                      Chris Weber                     122/1480
                                      CVP, Small, Medium & Corporate
     1:00 PM            45                     Judson Althoff                    34/5808
                                      EVP, WW Commercial Business
     2:00 PM            30                     Satya Nadella                     34/5320
                                                    CEO
                                         June 14th
       Start          Length                     Interviewer                     Location
     1:15 PM            45                     Scott Guthrie                     17/2C00
                                         EVP, Cloud & Enterprise

If you could let me know your travel preferences below, I'll pass them along to our travel team so they can create
an itinerary for you. Once that is finalized I'll be sending over a comprehensive email with all the details of your
trip, including bios of everyone you'll meet.

Legal Name on Passport/ID:
If passport, origin & expiration date:
Birthdate & Year (Required by FAA):
Departure City/Airport:
Departure Date:
Departure Time:
Preferred Airline:
Return Date:
                                                                                                      PRELIMINARY INJUNCTION
Return Time:                                                                                                 HEARING

                                                                                                           JX-31
Special Requests (Aisle or Window Seat/Dietary Preferences):
Frequent Flier #:
CLEAR or TSA Traveller #(if applicable):                                                                    7:20-cv-04573
Phone #:

Hotel: You have a few options and they are all great but in different locations and the same distance from campus:



                                                                                                          LIMA_000000306
                               Preliminary Injunction Hearing JX-31             p. 1 of 2
               Case 7:20-cv-04573-PMH-PED Document 32-22 Filed 07/13/20 Page 3 of 3
   1. Woodmark Hotel — Located on the shores of Lake Washington this small, boutique hotel has an elegantly
      nautical and serene atmosphere. Take a lakeside stroll into downtown Kirkland, which offers art, dining, and
      boutique shopping. Or take a 2 hour ride on the Woodmark II (the hotel's vintage Chris Craft) to see the
      local sites from the water. You can sample the Pacific Northwest's recreational options with kayak rentals,
      paddleboard rentals and more! The Beach Café and Bin on the Lake offer both casual and elegant fare.
      And the on-site spa will help you relax at the end of a busy day.
        http://www.thewoodmark.com/

   2. Westin Bellevue — Located right in the heart of downtown Bellevue. Steps away from the "Bellevue
      Collection" — 250 stores and over 45 restaurants & lounges all connected by skybridges. Check out a
      Microsoft Retail Store in Bellevue Square — across the street. Fitness Center with views of downtown
      Bellevue and Mt Rainier. Indoor, heated 25-meter lap pool and True Spa are all located on-site.
      http://www.westinbellevuehotel.com

   3. Hyatt Regency Bellevue — Located in downtown Bellevue and part of the "Bellevue Collection". Dining
      options from fine dining to hip local restaurants. This property features a 24-hour Fitness Center and
      Heated 25 meter lap pool. http://bellevue.hvatt.com

Car: We normally have a car & driver take care of your transportation unless you prefer a rental car.

Warmly,
Vera



Vera Andrews
Executive Recruiting Associate I DISYS - Supporting Microsoft Global Executive Talent Acquisition
Office (425)421-8918 I v-veandr microsoft.com
Min
wi Microsoft




                                                                                                        LIMA_000000307
                               Preliminary Injunction Hearing JX-31            p. 2 of 2
